DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Group III, claim 30, in the response dated 9/19/2022, is acknowledged. The Examiner agrees with the applicant that, as presently amended, claims 29-31, 36-37, and 39-50 read on the elected invention.
Claims 19, 27, and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Status
Claims 1-18 and 20-26 are cancelled.
Claims 39-50 are newly added.
Claims 19, 27-31, 36-37, and 39-50 are pending.
Claims 19, 27, and 28 are withdrawn.
Claims 29-31, 36-37, and 39-50 are examined on the merits in this prosecution.

CLAIM REJECTIONS

 Failure to further limit a previous claim
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS: Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 43 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 43, dependent on claim 29, recites an average diameter of “between about 10 nm and 200 nm.” However, the term “about 10 nm” allows for concentrations slightly below 10 nm, and claim 29, as presently construed, establishes the range as “between 10 nm and 10000 nm.” As such, the range recited in claim 43 is below the range claimed in the parent claim, and fails to properly limit the parent claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 29-31, 36-44, and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (US 2011/0143385 A1).
Claim 29 is drawn to a composition for the delivery of a compound comprising sulfhydryl blocking reagent-induced extracellular vesicles are substantially free of a nuclear component and have an average diameter of between 10 nm and 10,000 nm.
Bauer teaches plasma membrane vesicles comprising a sulfhydryl blocking agent such as formaldehyde (Abstract; pg 1, [0008]). Bauer teaches the membrane can be extracellular (pg 5, [0080]). Bauer teaches the diameter of the extracellular vesicles is 10 m (10,000 nm) or less, overlapping the ranges claimed in claims 29 and 43; therefore, a prima facie case of obviousness exists. 
For claim 30, Bauer teaches the mammalian cell can consist of a human cell, and maybe a cell associated with cancer (pg 4, [0068]). 
For claim 31, Bauer teaches the plasma membrane vesicles are “fairly polydisperse,” (pg 12, [0177]), interpreted by the Examiner as meeting the claim limitation “a PDI of less than about 0.6,” given that the claim term “about” is not defined by the instant specification and that the instant specification discloses a useful PDI range of from about 0.1 to about 1.0 ([0127]). 
For claims 36 and 37, Bauer teaches the sulfhydryl blocking reagent induced extracellular vesicles are loaded with a medicament or drug (pg 10, [0142]).
For claims 39-41, Bauer teaches the sulfhydryl blocking reagent is comprised of at least one cross-linking reagent, namely formaldehyde, and a reducing agent, dithiothreitol (pg 12, [0168]).  
For claim 42, Bauer does not teach or suggest the presence of actin.
Regarding claim 44, since the composition of Bauer appears to be substantially identical with the claimed composition, that is a sulfhydryls blocking reagent induced extracellular vesicle that may comprise a stabilizing cross-linker and a reducing agent, one of ordinary skill would expect the same stability for the Bauer vesicle as for the claimed vesicle. As set forth in MPEP 2112.01, “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”
For claim 49, Bauer teaches a human patient (pg 1, [0007]).
For claim 50, Bauer teaches the mammalian cell can be from a human ([0068]).
The prior art of Bauer discloses compositions drawn to the delivery of a compound comprising sulfhydryl blocking reagent-induced extracellular vesicles are substantially free of a nuclear component and have an average diameter of between 10 nm and 10,000 nm, and that further comprise the cross-linking agent formaldehyde, the reducing agent dithiothreitol, and a drug. Together these would provide a composition as claimed instantly. As set forth in MPEP 2143 part (I)(A), it is prima facie obvious to combine prior art elements according to known methods to yield predictable results. As discussed above, the prior art of Bauer teaches each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single embodiment or example. However, one of ordinary skill in the art could have combined the elements as claimed by methods taught by Bauer, and that in combination, each element merely performs the same function as it does separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination were predictable since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007).

2) Claims 45-48 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (cited above), in view of Selaru (WO 2016/123556 A1).
The teachings of Bauer are discussed above.
Bauer does not teach the limitations of the formulation or its delivery as required by claims 45 and 46, nor the specific presence of an anticancer agent such as doxorubicin as recited in claims 47 and 48.
Selaru teaches the missing elements of Bauer.
Selaru teaches extracellular vesicles derived from a cancer associated cell comprising an agent (e.g., polypeptide, polynucleotide, small molecule), and methods of using such EV s to deliver the agent to a target cell (pg 1: 24-26). This teaching reads on claim 47. For claim 48, Selaru teaches extracellular vesicles containing the cancer therapeutic doxorubicin (pg 23: 27-29).
For claims 45 and 46, Selaru teaches the extracellular vesicles can be administered locally or systemically by intravenous injection (pg 28: 26-29).
The person of ordinary skill would have had a reasonable expectation of success in selecting administration of cancer therapeutic agents such as doxorubicin  by local or systemic intravenous injection in Bauer’s composition because Bauer teaches the method is useful for delivery of drug therapies (pg 10, [01420]) and Selaru teaches that extracellular vesicles can be administered locally or systemically by intravenous injection wherein the extracellular vesicles are derived from a cancer associated cell and comprising an anticancer agent such as doxorubicin.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612